       Case 1:19-cv-00472-MV-KBM Document 32 Filed 10/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DANIEL SHELTON HARRIS,

       Plaintiff,

v.                                                                   No. 19-cv-472 MV-KBM

SHANE FERRARI,
TOM HAVEL,

       Defendants.

                             ORDER DIRECTING AMENDMENT

       This matter is before the Court on Plaintiff Daniel Shelton Harris’ prisoner civil rights

claims. Plaintiff is pro se and proceeding in forma pauperis. He initiated this case on May 21,

2019, while he was detained in the San Juan County Jail. Plaintiff used the form 42 U.S.C. § 1983

Complaint and raised a claim under the Eighth and Fourteenth Amendments. He alleges prison

officials failed to protect him from attack by a fellow detainee.        Plaintiff then filed seven

appendices, notices, and supplemental pleadings. (Docs. 9, 11, 14, 16, 21, 24, 28). Some of the

supplemental filings relate to the attack, and others relate to the deprivation of food, inadequate

medical care, and interference with mail. In one supplemental filing, Plaintiff also requests

another § 1983 form complaint and a blank habeas corpus petition. (Doc. 9 at 1). The Court

cannot discern whether Plaintiff intended for any supplemental pleading to supersede his earlier

filings, or whether he still intends to amend his claims.

       Accordingly, the Court will direct Plaintiff to file a single, amended § 1983 complaint

within thirty (30) days of entry of this Order. The Clerk’s Office will send Plaintiff a blank § 1983

complaint and § 2254 petition, as requested. However, Plaintiff is advised that he cannot raise

habeas claims in this proceeding, and that he should only return the completed § 1983 form for use
       Case 1:19-cv-00472-MV-KBM Document 32 Filed 10/05/20 Page 2 of 2




in this case. Any habeas claims must be filed as a separate case. Plaintiff is further advised that

the amended § 1983 complaint must comply with Fed. R. Civ. P. 8(a), which requires a short, plain

statement of the grounds for relief. The amended complaint is subject to screening under 28

U.S.C. § 1915, and Defendants need not file a response until the Court determines the claims

survive initial review.   Aside from the amended complaint, the Court may disregard any

supplemental filings submitted before the initial review process is complete. Courts are not

required to “sort through a lengthy … complaint and voluminous exhibits … to construct plaintiff’s

causes of action.” McNamara v. Brauchler, 570 Fed. App’x 741, 743 (10th Cir. 2014) (citations

omitted). If Plaintiff fails to timely file a single, amended complaint, the Court will dismiss this

case without prejudice for failure to prosecute.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall file a

single, legible amended complaint on the § 1983 form; and the Clerk’s Office shall MAIL Plaintiff

a blank § 1983 form and a blank § 2254 habeas petition.




                                              ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                   2
